                 Case 2:20-mj-00102-CKD Document 21 Filed 08/18/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-00102-CKD

11                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
12                           v.                           HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
13   DOUGLAS EDWARDS,
                                                          DATE: August 21, 2020
14                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Edmund F. Brennan
15

16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on August 18, 2020.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

25 not adversely affect the public interest in the prompt disposition of criminal cases.

26          THEREFORE, FOR GOOD CAUSE SHOWN:

27          1.       The date of the preliminary hearing is extended to September 17, 2020, at 2:00 p.m.

28 ///

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:20-mj-00102-CKD Document 21 Filed 08/18/20 Page 2 of 2


 1         2.       The time between August 21, 2020, and September 17, 2020, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.       The defendant shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: August 17, 2020.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
